NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 23 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

GREGORY MELVIN HAYNES,                           No. 10-16327

              Plaintiff - Appellant,             D.C. No. 3:08-cv-02295-JSW

  v.
                                                 MEMORANDUM*
CITY AND COUNTY OF SAN
FRANCISCO; ANDREW BRAUN;
ESTER CHOO; ROBERT DYNES;
JESSICA FOGLER; REGINA GRAHAM;
FREDERICK HUANG; MARY LEARY;
ALICIA F. LIEBERMAN; HURBERT
OCHITILL; ROBERT OKIN; RICK
PATEL; REGENTS OF THE
UNIVERSITY OF CALIFORNIA;
TAMAR SEIVER; TRUDY SINGZON;
JEFF ADACHI; ROBERT BUNKER;
JOHN CRUDO; PAUL DAVIES;
HEATHER FONG; HUGH HALL;
GREGORY HICKS; MITCHELL KATZ;
LEON LOEW; MATHEW MASON;
GAVIN NEWSOM; TROY WILLIAMS,

              Defendants - Appellees.


                   Appeal from the United States District Court
                     for the Northern District of California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                      Jeffrey S. White, District Judge, Presiding

                        Argued and Submitted May 16, 2012
                             San Francisco, California

Before: REINHARDT, CLIFTON, and N.R. SMITH, Circuit Judges.

      Attorney Gregory Haynes appeals the district court’s imposition of sanctions

in an amount exceeding $360,000. In the published opinion filed concurrently

with this memorandum disposition, we remand for the district court to reconsider

its sanctions award in light of our holding that it has the discretion to reduce the

award because of Haynes’s inability to pay. We affirm the district court’s order in

all other respects.

      The district court did not abuse its discretion in determining that Haynes had

“unreasonably and vexatiously” multiplied the proceedings below, and that his

unreasonable conduct had caused the defendants to incur $362,545.61 in excess

costs. See 28 U.S.C. § 1927. After the depositions of hearing officer Julian

Sapirstein and psychiatric nurse Alice Asher had been taken, it was clear that none

of the plaintiff’s remaining claims against any of the defendants had any merit.

The continued pursuit of these frivolous claims after this point was at the very least

reckless, and thus the costs subsequently incurred by the defendants may properly




                                           2
be awarded as sanctions pursuant to § 1927. See B.K.B. v. Maui Police Dept., 276

F.3d 1091, 1107 (9th Cir. 2002).

      Haynes’s procedural objections to the sanctions order are without merit.

Haynes was given sufficient notice that his conduct was sanctionable.

Furthermore, the district court properly made a de novo determination of the

sanctions award, even if it did not hold an in person hearing on the matter. See

United States v. Howell, 231 F.3d 615, 622 (9th Cir. 2000).

      We decline to impose additional sanctions on Haynes. We also deny as

moot the defendants’ request for judicial notice of the proceedings in a related

appeal.

      For the reasons set forth in the published opinion filed concurrently

herewith, the district court’s order is REMANDED.1 Each side shall bear its own

costs on this appeal.




      1
        Given the extraordinary amounts of attorneys’ fees claimed in this § 1983
case by the City of San Francisco and the State of California (most of the latter’s
having been incurred after the court had held that the claims against the state
defendants were barred by the Eleventh Amendment), neither this memorandum
disposition nor the opinion filed herewith shall be deemed to bar the district judge
from sua sponte reducing the amount of the sanctions for any reason within his
discretion.

                                          3